Case: 19-30403      Document: 00515444019         Page: 1    Date Filed: 06/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 June 8, 2020
                                    No. 19-30403
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


In the Matter of: WILLOW BEND VENTURES, L.L.C.

                                                  Debtor

RAOUL A. GALAN, JR., on behalf of Galan Real Estate Company,

                                                 Appellant

                                            v.

WILLOW BEND VENTURES, L.L.C.; EDGARD CONSTRUCTION
MATERIALS HOLDINGS, L.L.C.; ST. JOHN THE BAPTIST SALES AND
USE TAX COLLECTOR,

                                                 Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-9540


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Raoul A. Galan, Jr., moves for leave to proceed in forma pauperis (IFP)
from the district court’s dismissal of his appeal from a Chapter 11 bankruptcy


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30403     Document: 00515444019     Page: 2   Date Filed: 06/08/2020


                                  No. 19-30403

proceeding as moot pursuant to 11 U.S.C. § 363(m) and certification that his
appeal was not taken in good faith.
      Section 363(m) “limits the ability of appellate courts to review the sale of
estate property when the order approving the transaction is not stayed.”
Matter of Sneed Shipbuilding, Inc., 916 F.3d 405, 410 (5th Cir. 2019). Galan
does not contest the district court’s determinations that the sale of the debtor’s
assets was not stayed pending an appeal or that § 363(m) applied in his case,
which formed the basis of its certification decision, and he has therefore
abandoned this argument on appeal. See Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1983). Galan attempts to raise a claim for economic damages
caused by the sale of the debtor’s assets, which § 363(m) would not render
moot, see Matter of VCR I, L.L.C., 922 F.3d 323, 326 n.2 (5th Cir. 2019), but
the bankruptcy court did not consider whether such damages would be
warranted, and we will “not consider arguments or claims not presented to the
bankruptcy court.” Matter of Gilchrist, 891 F.2d 559, 561 (5th Cir. 1990).
      Because Galan has not demonstrated that his appeal involves “legal
points arguable on their merits,” the motion to proceed IFP is DENIED, and
the appeal is DISMISSED as frivolous. Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted); see Baugh v.
Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                        2